Cuff, J.
Defendants do not admit that this is a spite fence. If it is a spite fence, that will be determined at the trial. Defendants will be responsible and the court may give ample relief. I am asked to enjoin defendants. There is no reason to do so. They build at their own risk. If they are wrong, they will have to tear down what they have erected and pay damages. I am making no decision as to the fence. Temporary injunctions are only granted in great emergencies. The only emergency here is the loss of light and air by plaintiff for the short period between the completion of the fence (if it is completed) and the trial, which will not be long because the part hearing these cases is only a few months behind.
Motion denied.